Citation Nr: 0204697	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  97-28 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned for the service-connected irritable bowel syndrome.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
November 1991 including a tour of duty in the Southwest Asia 
theatre during the Gulf War from January 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In a November 1996 rating decision, the RO 
granted the veteran's claims of entitlement to service 
connection for an irritable bowel syndrome, evaluated at 10 
percent, and for tinea pedis, evaluated at zero percent 
(noncompensable), with each award effective from November 
1991.  The RO also denied the veteran's claims seeking 
entitlement to service connection for disabilities manifested 
by frequent cold/infections, an inability to sleep, 
nosebleeds, and headaches, each claimed as due to an 
undiagnosed illness.  The veteran perfected a timely appeal 
of these determinations, to include the initial 10 percent 
and noncompensable evaluations assigned for the service-
connected disabilities.

During the September 1997 hearing, the veteran withdrew the 
appeal with respect to the claim of service connection for a 
disability manifested by an inability to sleep due to an 
undiagnosed illness.  Hence, this claim is not considered 
part of the current appellate review.

In June 2000, the Board remanded the appeal to the RO for 
additional development with respect to the veteran's claims 
contesting the propriety of the initial evaluations that were 
assigned following the grants of the service connection for 
an irritable bowel syndrome and for tinea pedis.  The Board 
also entered a decision which denied the veteran service 
connection for frequent colds/infection, nosebleeds, and 
headaches, each claimed as due to an undiagnosed illness.  
However, in light of the fact that the Board has issued a 
final decision, which denied each of these claims for service 
connection as not well grounded, the veteran is advised that 
said claims may be readjudicated in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Thus, the claims 
for service connection for frequent colds/infection, 
nosebleeds, and headaches, each claimed as due to an 
undiagnosed illness, are referred to the RO for appropriate 
action.  VAOPGCPREC 3-2001, 66 Fed. Reg. 33311 (2001).  

By a rating decision, dated in March 2001, the veteran was 
granted a 30 percent rating for an irritable bowel syndrome, 
effective from November 1991.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is manifested by 
chronic diarrhea, weight loss, bowel movements 30 to 40 
minutes after eating a meal, chronic abdominal pain relieved 
by bowel movements, and poor nourishment.  There is no 
malnutrition.  

2.  The veteran's tinea pedis is characterized by episodic 
exfoliation and itching involving an extensive area.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7323 (2001).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial 10 percent evaluation for tinea 
pedis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Codes 
7813, 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the RO has made reasonable efforts 
to notify the veteran and his representative of the 
information and medical evidence necessary to substantiate 
his claims, which challenge the propriety of the initial 
evaluations assigned for his irritable bowel syndrome and 
tinea pedis.  The veteran and his representative were 
provided with a copy of the appealed November 1996 rating 
decision, and were also provided a Statement of the Case in 
August 1997.  The veteran was afforded a personal hearing in 
September 1997.  Supplemental Statements of the Case were 
issued in November of 1997 and 1999.  These documents 
addressed the law and evidentiary shortcomings and provided 
notification of the information and medical evidence 
necessary to substantiate the claims.  Furthermore, in June 
2000, the Board remanded the matter to the RO to provide the 
veteran and his presentative an opportunity to submit 
additional information in support of his claims and to afford 
the veteran contemporaneous VA examinations in regard to the 
service-connected irritable bowel syndrome and tinea pedis.  
Additional Supplemental Statements of the Case were issued in 
March 2001 (where the RO increased the initial evaluation for 
the IBS to 30 percent), and September 2001.  The RO has 
developed the record by requesting and obtaining the 
veteran's medical records from private and other agency 
health care professionals that were identified by the 
veteran.  Once received, the referenced medical records 
associated with the claims folder, and they appear to be 
intact.  Thus, after examining the record, the Board is 
satisfied that the veteran has received the notice and 
assistance contemplated by the law.  38 U.S.C.A. §§ 5103A, 
5107 (as amended).  Therefore, adjudication of these claims, 
without remand to the RO for initial consideration under the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Initial Evaluations

The Board notes that the veteran has appealed the initial 
evaluations assigned for an irritable bowel syndrome and for 
tinea pedis, following the grant of service connection for 
these conditions.  In light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson, the Board has rephrased the issues on the title 
page as involving the propriety of the initial evaluations.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected irritable bowel syndrome and tinea pedis and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id; 38 C.F.R. § 4.3.


A.  Irritable Bowel Syndrome

In a November 1996 rating action, the RO granted service 
connection for irritable bowel syndrome, also known as non-
specific colitis including diarrhea, weight loss body aches, 
depression, and nausea.  A 10 percent disability evaluation 
was assigned, which became effective on November 20, 1991.  

The evidence that the RO based its determination on consisted 
of the veteran's service medical records which showed that in 
August 1991 the veteran complained of having diarrhea that 
had lasted four to five days.  

VA medical records beginning in January 1992 reflect that the 
veteran was seen and treated for symptoms associated with a 
gastrointestinal disorder including chronic diarrhea, weight 
loss, nausea, and body aches.  In February 1992, the veteran 
complained of chronic diarrhea; he was diagnosed as having 
non-specific colitis.  An X-ray of the abdomen dated in April 
1992 revealed, in pertinent part, that the veteran's colon 
was full of stool.  There was no evidence of a cyst or free 
air.  

In August 1992, the veteran was hospitalized at a VA medical 
facility for chronic diarrhea and weight loss that the 
veteran indicated had been going on for about five months.  
During the veteran's hospitalization, a number of operations 
and procedures were performed including tests for parasites, 
sputum, culture and sensitivity, regular blood work, malaria, 
and air contrast barium enema.  These tests and studies were 
negative for any type of pathology.  

In August 1992, the veteran had a rectal examination with a 
colonoscopy and biopsy of the cecum.  The pre-operative 
diagnosis was weight loss and diarrhea.  The colonoscopy was 
normal.  Two biopsies were performed to rule out Crohn's 
disease.  The postoperative diagnosis was normal colonoscopy.  
The biopsies resulted in a diagnosis of non-specific colitis.  

At a VA examination dated in November 1992, the veteran 
complained of sleeplessness, chronic headaches, depression, 
nausea, and recurring diarrhea.  The veteran also reported 
that he had lost 25 pounds within one month, that he has not 
been able to regain the weight, and that he has been ill 
about 10 times since separation from service.  A general 
medical examination revealed, in pertinent part, that the 
veteran weighed 121 pounds, with his maximum weight being 145 
pounds.  The veteran was described a well developed and thin.  
His posture was erect and his gait was normal.  As to his 
digestive system, it was noted that the veteran was having 
recurring diarrhea, nausea without vomiting, crampy abdominal 
pain, chills (no fever, but with hotflashes), periodic loose 
stools, malaise, and generalized body aches.  There was no 
blood in his stools and no gastrointestinal bleeding.  His 
appetite was good, but the veteran reported that he could not 
gain weight.  It was noted that the veteran had lost 25 
pounds since his return from Saudi Arabia.  At the time of 
the examination, the veteran's weight was stable.  The 
veteran reported that the aforenoted symptoms began while he 
was in Saudi Arabia and have increased in severity since his 
return.  The veteran indicated that his immune system is low 
because he easily contracts infections from others.  An 
examination of the abdominal area revealed no organomegaly, 
masses, or tenderness.  The rectal examination was clear.  
The genito-urinary system was normal.  The diagnoses included 
recurring diarrhea, nausea, weight loss, and body aches; no 
etiology was found.  

The report of a Persian Gulf examination dated in January 
1993 revealed complaints of diarrhea since July 1991 with 
episodes occurring every 45 minutes after meals, watery 
diarrhea since August 1992, headaches, sleeplessness, and 
fatigue.  The veteran reported that he had lost 25 pound 
within one month.  An examination of abdomen revealed normal 
bowel sounds; there were no masses, organomegaly or 
tenderness.  The diagnostic impression included diarrhea 
(etiology undetermined), weight loss of 25 pounds by history.  

VA outpatient treatment records dated in January and February 
1993 reflect complaints of bowel movements after eating.  In 
February 1993, the veteran weighed 126 pounds with his ideal 
weight being 144 pounds.  The veteran reported that his usual 
weight ranged from 135 to 150 pounds.  The examiner described 
the veteran as a 23-year-old male with a small frame.  It was 
also noted that the veteran's weight was 80 percent of the 
ideal body weight.  In April 1993, the veteran was seen for 
chronic loose stools.  

In November 1993, the veteran underwent a number of studies.  
The results of an upper endoscopy revealed that the veteran 
had mild gastritis with diarrhea and weight loss.  A 
sigmoidoscopy resulted in a diagnosis of colitis.  Rectal, 
duodenal, and anthrax biopsies were conducted to rule out 
malabsorption.  These findings resulted in no pathology or 
diagnoses.  

A VA upper gastrointestinal (UGI) series with small bowel 
follow through (SBFT) dated in January 1994 showed that the 
UGI was within normal limits.  There was rapid (15 minutes) 
transit time through the small bowel (normal transit time 
being approximately 2 hours).  In July 1994, the veteran 
complained of weight loss from 150 to 120 pounds within one 
month.  His weight was stable at 137 pounds (150 being normal 
weight).  Additional complaints included bowel movements two 
to three times per day.  The diagnostic impression was 
possible irritable bowel syndrome.  In October 1994, the 
veteran was treated for irritable bowel syndrome.  The report 
of a colonoscopy dated in October 1995 revealed a diagnosis 
of 
suspected colitis questionable type.  The veteran was to be 
seen on a follow-up basis by his physician.  

A reserve quadrennial examination dated in November 1995 
reflects a medical history of stomach, liver, or intestinal 
problems.  The diagnosis was irritable bowel syndrome by 
history.  

In July 1997, the veteran provided testimony at a personal 
hearing before a hearing officer regarding his 
gastrointestinal disorder.  The veteran testified that he has 
bowel movements shortly after eating a meal, pain associated 
with diarrhea, and weight loss.  The veteran indicated that 
he has tried several diet plans to alleviate his discomforts, 
to no avail.  

VA outpatient treatment records dated from January 1997 to 
May 2000 reflect continued treatment for the veteran's 
gastrointestinal disability.  In May 1998, the veteran's 
weight was stable at 134 pounds.  In April 1999, the 
veteran's irritable bowel syndrome was fine, and he weighed 
141.2 pounds. 

At VA fee basis examination dated in December 2000, the 
veteran reported a history of dumping since 1991.  The 
veteran indicated that he was not able to gain weight and 
that he has bowel movements 30 to 40 minutes after eating.  
The bowel movements were described as watery and diarrhea.  
The veteran indicated that his weight has been about 140 
pounds over the past year.  He reported occasional 
constipation, abdominal pain in the mid abdomen, and cramping 
before bowel movements.  The veteran indicated that the 
cramping is relieved by a bowel movement.  The veteran 
described the pain as uncomfortable to distressing.  The 
veteran noted that he has not been able to alleviate the 
pain, but indicated that the pain is associated with his 
diet:  a low cholesterol diet exacerbates the pain; a high 
sugar diet improves the symptoms.  The veteran indicated that 
he does not take any medication for his abdominal problems.  
He reported problems with flatulence, joint aches, and 
headaches.

On physical examination, he weighed 148 1/2 pounds.  The 
examiner described the veteran as a thin well-developed male, 
somewhat poorly nourished in no apparent distress.  During an 
examination of the skin, the examiner noted that there were 
no signs of malnutrition or vitamin deficiency.  An 
examination of the abdomen revealed that there was no 
evidence of straie on the abdominal wall; there was no 
superficial distention of the vein.  Palpation of the abdomen 
revealed tenderness in the lower abdomen in both the right 
and left quadrants.  There was mild diffuse tenderness in the 
upper quadrants; there was no rebound or guarding with the 
noted pain.  There was no rigidity.  There was no evidence of 
hepatosplenomegaly.  Bowel sounds were hyperactive as the 
liver was not palpable.  There was no evidence of ascites.  
Diagnoses included non-specific colitis; irritable colon 
syndrome secondary to unknown etiology; associated 
abnormality with colon syndrome including diarrhea, nausea, 
weight loss, and body aches.  The examiner commented that the 
veteran had three to four bowel movements per day and that 
about 30 to 40 minutes after eating he has cramping, pain, 
and a bowel movement.  The examiner opined that the veteran 
has diarrhea with more or less abdominal distress which 
improves after a bowel movement episode.  The examiner 
further commented that the veteran's genitourinary condition 
does not cause significant anemia, but indicted that it 
causes mild to moderate malnutrition.  The examiner noted 
that the veteran is underweight.  The examiner further opined 
that the veteran's irritable bowel syndrome is severe in 
nature in that it has been constant for a period of time and 
his weight is low.  

The report of July 2001 fee based examination shows that the 
veteran has been employed at Corporate Packaging Company for 
5 to 6 years.  It was noted that the veteran has been on 
medical leave for the past four months because of knee 
problems.  

As this case involves an evaluation for a disease of the 
digestive system, the controlling legal criteria expressly 
limits the assignment of a rating to a "single" evaluation 
under the diagnostic code which reflects the predominant 
disability picture, with evaluation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (which sets forth 
the criteria for rating disabilities of the digestive 
system).  Specifically, 38 C.F.R. § 4.114 prescribes that 
"[r]atings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other."  See also 38 C.F.R. § 4.14 (2001).

The veteran's service-connected irritable bowel syndrome 
(with non-specific colitis with diarrhea, nausea, weight 
loss, and body aches) is currently rated as 30 percent 
disabling under Diagnostic Code 7319.   Under this code, a 30 
percent evaluation is warranted for severe irritable bowel 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114.  The 30 percent is the highest evaluation 
assignable the rating schedule.

As evidenced by the record, the veteran's service-connected 
irritable syndrome is manifested by constant diarrhea, bowel 
movement after eating, and chronic abdominal pain.  The 
record evidence also reflects that the veteran's weight has 
been low; however, the current findings show that the 
veteran's weight has been stable in the 140-pound range since 
1999.  According to the examiner in December 2000, the 
veteran's disability has been described as severe in that the 
symptoms have been constant and the veteran's weight is low.  
Thus, the Board finds that the currently assigned 30 percent 
disability evaluation adequately contemplates the severity of 
the veteran's service-connected irritable bowel syndrome 
under diagnostic code 7319.

Furthermore, there is no basis for assigning a higher 
evaluation under any other potentially applicable diagnostic 
code.  The evidence does not show more than considerable or 
moderately severe impairment to health such as that 
contemplated by ratings higher than 30 percent under the 
diagnostic criteria for resection of the large intestine, or 
diverticulitis (the latter which may be rated under the 
criteria for irritable colon syndrome, peritoneal adhesions, 
or ulcerative colitis, depending upon the predominant 
disability picture).  See 38 C.F.R. §§ 4.112, 4.114, 
Diagnostic Codes 7329, 7327, 7301 (2001).  Similarly, an 
evaluation in excess of 30 percent is not warranted under 
diagnostic code 7223.  The Board recognizes that the VA 
examiner in December 2000 opined that the veteran's irritable 
bowel syndrome could cause mild to moderate malnutrition; 
however, the examiner indicated that there was no sign of 
malnutrition or vitamin deficiency in the veteran's case.  At 
the time of the December 2000 examination the veteran 148 1/2 
pounds with 150 pounds being his average weight.  
Accordingly, the veteran is most appropriately evaluated at 
the 30 percent rate under diagnostic code 7319.


B.  Tinea Pedis

Service medical records reflect that the veteran was treated 
for tinea pedis (athlete's foot) in April and August 1991.  

The report of a general VA examination dated in October 1996 
shows, in pertinent part, that the veteran had been treating 
himself for athlete's foot.  The examiner noted that the 
disorder was under control.  On examination, there was no 
skin rash or tinea infection about the neck.  The diagnoses 
included history of athlete's foot bilateral recurrent, not 
present at the examination.  

At a personal hearing dated in November 1997, the veteran 
testified that he has symptoms associated with tinea pedis 
including peeling skin around the toes, the bottom of the 
feet, and the backside of the foot.  The veteran stated that 
the lesions are about the size of a dime.  He indicated that 
eruptions occur approximately once every six months and that 
he treats the disorder with over the counter foot medication.  

A VA consultation sheet dated in May 1997 reflects that the 
veteran complained of athlete's foot in May 1997 since his 
tour of duty in the Persian Gulf.  A consultation report 
dated in November 1998 shows complaints of recurrent 
athlete's foot that resolves with over the counter topical 
medication.  On examination, the examiner observed scattered 
scales on the feet.  The diagnosis included tinea pedis.  

At a fee basis VA examination dated in December 2000, the 
veteran reported that he first developed a fungal infection 
of the feet in 1988 and that he has had the infection since 
that time.  The infection is predominately on the soles of 
the feet, on the medial side of the soles of the feet and 
around the toes on the dorsal aspect of the feet.  He 
reported fungus in his toenails.  The veteran indicated that 
the course of the disease has been intermittent.  Symptoms 
include itching, a rash, and peeling feel.  The veteran 
indicated that the feet occasionally crack and bleed.  The 
veteran indicated that he does not receive any treatment for 
the skin disease and that the disease is intermittent.  At 
the time of the examination, the examiner noted that there 
was no active tinea pedis or tinea ongium, but added that 
based on the veteran's history there was evidence of 
exfoliation and itching, but evidence of exudation associated 
with tinea pedis.  An examination of the skin showed no 
evidence of tinea pedis:  there was no rash or evidence of 
dryness on the feet.  The examiner diagnosed the veteran as 
having tinea pedis, episodic, currently in remission.  The 
examiner expressed that opinion when the veteran's tinea 
pedis is active the veteran experiences itching and dry 
cracked skin that will peel.

The veteran's service-connected tinea pedis is rated, by 
analogy under 38 C.F.R. § 4.118, Diagnostic Code 7813, for 
dermatophytosis.  Under this regulatory code, dermatophytosis 
is to be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestation.  Under Diagnostic Code 7806, eczema manifested 
by slight if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
evaluation.  A 10 percent evaluation is assigned for 
disability manifested by exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118.

A longitudinal review of the record reveals that the service-
connected tinea pedis has been manifested by complaints of 
episodic itching and skin eruptions.  The Board notes that 
the veteran has not been examined during active stages of his 
service-connected skin disorder due to the fluctuating nature 
of the disability.  However, the examiner in December 2000 
found that there was evidence of itching and exfoliation 
during the active stages of this condition.  Accordingly, 
with the resolution of all reasonable doubt in favor of the 
veteran, the Board determines that the assignment of a 10 
percent disability evaluation for the tinea pedis is 
warranted in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.3, Gilbert v. Derwinski, supra.  

The Board notes, however, a higher disability evaluation is 
not warranted.  There is no evidence of exudation, constant 
itching, extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, or evidence of exceptional repugnancy.  
Diagnostic Code 7813.  


C.  Extraschedular

The evidence does not establish that the veteran is entitled 
to a higher disability rating based on an extraschedular 
evaluation.  The above determinations are based upon 
consideration of applicable provisions of the rating 
schedule.  Additionally, however, there is no showing that 
the veteran's disability currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  In fact, the evidence establishes that 
the veteran is employed at a packaging company and that he 
has only been required to take sick leave due to an unrelated 
disability.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 30 percent for irritable 
bowel syndrome is denied.  

An initial 10 percent evaluation for tinea pedis is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  


REMAND

In a rating action dated in September 2001, the RO granted 
service connection for a psychiatric disability, classified 
as dysthymic disorder and anxiety disorder.  A 30 percent 
rating was assigned, effective from November 1991.  As 
reflected by the record, the RO notified the veteran in a 
January 2002 letter that his records were being transferred 
to the Board.  In addition, a review of the record discloses 
that the veteran's representative submitted the Appellant's 
Brief to the Board in February 2002.  In that brief, the 
representative expressed dissatisfaction with the initial 30 
percent rating assigned following the grant of service 
connection for this disability.  Thus, applying a liberal 
interpretation of the February 2002 brief, the Board 
determines that this written document may be construed as a 
timely filed notice of disagreement with the assignment of 
the initial 30 percent rating.  See 38 C.F.R. § 20.300 
(2001).  Therefore, a statement of the case is necessary.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

In order to provide the veteran with due process, this matter 
is REMANDED for the following action:

1.  The RO should be provided a statement 
of the case regarding the claim of the 
propriety of the initial 30 percent 
rating assigned for the service-connected 
dysthymic disorder and anxiety disorder, 
not otherwise specified.  Additionally, 
the veteran should be provided with 
notice that he must file a timely 
substantive appeal in order to perfect 
his appeal on this claim.

2.  If a substantive appeal is timely 
received, the case should be returned to 
the Board, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



